Citation Nr: 1647370	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-11 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from August 1981 to August 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas.  By that rating action, the RO denied service connection for a bilateral knee disorder.  The Veteran appealed this rating action to the Board. 

In May 2015, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional substantive development.  Specifically, the AOJ was to obtain any outstanding VA treatment records and to schedule him for a VA examination to determine the nature and etiology of his diagnosed bilateral knee disorder.  In April 2016, a VA physician examined the Veteran and provided an opinion as to the etiology of his diagnosed osteoarthritis of the right and left knees.  (See April 2016 VA Knee and Lower Leg Disability Benefits Questionnaire (DBQ)).  The appeal has returned to the Board for further appellate consideration. 


FINDING OF FACT

The competent and probative evidence of record does not show that the Veteran's bilateral knee disorder, diagnosed as osteoarthritis of the knees, had its onset during active military service or is etiologically related thereto, to include diagnoses of chondromalacia of the left knee and lateral collateral ligament strain of the right knee.  There is also no evidence of arthritis of either knee within a year of service discharge.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred during military service nor may arthritis of the knees be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the appealed July 2009 rating decision, via an August 2008 letter to the Veteran, the RO provided him with time-and content-compliant VCAA notice.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not asserted any notice error or specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim; therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records as well as identified VA and private treatment records and VA examination reports. 

Additionally, as discussed in the Introduction, an opinion was obtained from a VA physician in April 2016 to clarify the etiology of the Veteran's bilateral knee disorder.  The April 2016 VA physician examined the Veteran, reviewed the record, considered his lay history, and rendered an appropriate opinion based on the questions presented to him by the Board in its May 2015 remand directives.  The VA examiner's April 2016 opinion is adequate for decision-making purposes because it included a full review of the Veteran's record, is supported by sufficient detail, and referred to specific documents and medical history, as well as the Veteran's statements regarding what he believes was the onset of his bilateral knee disorder, and provided a complete rationale for the opinion stated which is supported by the evidence of record.   

Overall, the Board finds that there has been compliance with its May 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4) (2016).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication of the claim decided herein. Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

II.  Merits Analysis

The Veteran maintains that his current bilateral knee disorder, currently diagnosed as osteoarthritis of the knees, had its onset during his military service.  He maintains that he injured both knees during service and, as a result, he has continued to experience chronic bilateral knee pain and underwent multiple knee surgeries/hospitalizations (i.e., right knee surgeries in 1985; February to April 1999; and December 2000 to February 2001 and left knee surgery in 1987).  (See Veteran's attorney's letter to RO, accepted as the Veteran's notice of disagreement and received by VA in July 2010, and Veteran's attorney's October 2016 written argument to VA). 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been diagnosed as having osteoarthritis of both knees; thus, service connection via the demonstration of continuity of symptomatology is applicable in the present appeal.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

At the outset, the Board finds that the preponderance of the evidence of record is against service connection for a bilateral knee disorder on a presumptive basis because the initial post-service evidence of arthritis of either knee was in 1997, which is over a decade after the Veteran's discharge from service in August 1984.  (See July 1997 VA x-ray interpretations of the knees containing evidence of tricompartmental joint space narrowing of both knees).  Thus, as there is no evidence of arthritis of either knee manifested to a compensable degree within a year of service discharge, service connection for either knee on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

The Board will also deny the claim on a direct incurrence basis because the preponderance of the evidence of record is against a nexus between the currently 

diagnosed osteoarthritis of the knees and the in-service clinical findings of chondromalacia of the left knee and lateral collateral ligament strain of the right knee.  There is also an absence of evidence of continuity of symptomatology of arthritis of the knees from service separation to the current time.

Regarding Shedden element number one (1), evidence of a current disability, an April 2016 VA Knee and Lower Leg DBQ reflects that the Veteran has been diagnosed as having osteoarthritis of the right and left knees.  Thus, Shedden element number one (1), evidence of a current bilateral knee disability, has been met. 

Concerning Shedden element number two (2), evidence of an inservice disease or injury, the Veteran's service treatment records pertinently reflect that in mid-May 1983, he complained of having left knee pain after he had ridden in a car for a prolonged period of time.  He denied any specific trauma to the left knee.  The examining clinician entered an assessment of moderate chondromalacia of the left knee.  The Veteran was prescribed exercises, a brace and an analgesic balm for his left knee.  In late May 1983, the Veteran complained of right knee pain after he hyperextended his knee running downhill.  A physical evaluation of the right knee revealed that it was tender to palpation over the lateral collateral ligament.  There was no evidence of edema or ecchymosis.  The examining clinician diagnosed the Veteran with lateral collateral ligament strain of the right knee.  The Veteran was placed on light duty for 24 hours and was instructed not to engage in any running, marching or strenuous exercise that involved the right lower extremity.  A July 1984 service discharge examination report reflects that the Veteran's lower extremities were evaluated as normal.  On an accompanying Report of Medical History, the Veteran denied having had a "trick" or locked knee or any bone or joint deformity.  He described his health as "good."  The examining clinician indicated that the Veteran did not have any serious injuries or injury.  As the Veteran received treatment for left knee chondromalacia of the patella and lateral collateral ligament strain of the right knee during service, the Board finds that Shedden element number two (2), evidence of an inservice disease or injury, has been met.  

Thus, the crux of the Veteran's claim hinges on Shedden element number three (3), nexus to military service.  There are two (2) VA opinions that are against this element of the claim. 
The Veteran was afforded a VA examination in January 2013.  (See January 2013 VA Knee examination report).  At that time, the examiner noted that he could not provide the requested etiological opinion without resorting to speculation.  The examiner noted that he had reviewed the record, including the Veteran's available service treatment records.  After a review of these records, the examiner stated that a service separation examination was not available for review.  However, upon independent review of the service treatment records, the Board finds that the Veteran's July 1984 clinical separation examination report was, in fact, associated with the service treatment records submitted by the Veteran himself in February 2006.  Therefore, not only is the January 2013 VA examination report inadequate due to its speculative nature, but also due to the fact that the examiner did not review all of the relevant evidence of record.  For these reasons, the Board finds the January 2013 VA examiner's opinion to be of minimal probative value in evaluating the Veteran's claim. 

VA reexamined the Veteran in April 2016.  The April 2016 VA physician reviewed the evidence of record, to include the Veteran's service treatment records, which are consistent with that previously noted herein.  The VA examiner also recorded the Veteran's complaints of having had knee pain since military service that had led to three (3) post-service arthroscopic surgeries on his right knee and one (1) on his left knee, as well as his longstanding (29 years as of the date of the examination) post-service employment at a water treatment plant.  After a physical evaluation of the Veteran's knees, which revealed four (4) by one (1) centimeter scars around his right patella and two (2) scars on his left knee, the VA physician opined that it was less likely than not (less than a 50 percent probability) that the Veteran's diagnosed osteoarthritis of the knees was incurred in or caused by in-service illness, injury or event.  

The VA physician reasoned that the although the Veteran had been diagnosed with chondromalacia of the left patella and right knee strain in 1983 during military service, he had separated therefrom without any mention of a knee condition.  The VA examiner noted it was at least as likely as not that the Veteran had undergone arthroscopic surgeries to his right knee.  She related that the two (2) scars of the Veteran's left knee were not consistent with arthroscopic surgery.  The VA examiner's statement is consistent with an October 2010 magnetic resonance imaging (MRI) scan of the left knee that did not show any evidence of a meniscal tear.  (See October 2010 MRI of the left knee).  The VA physician indicated that the Veteran's record did not show any clinical records, operative reports or other medical evidence that would speak to any pending knee replacement.  In addition, according to the VA physician, the current (then) physical examination of the knees was not proportionate to the stated need for knee replacements.  In this regard, x-ray interpretations from 2013 showed mild tricompartmental osteoarthrosis, which was worse on the right.  At that time, the radiologist stated that an impression of mild osteoarthrosis was inconsistent with impending knee replacement.  

Furthermore, according to the April 2016 VA physician, there was no objective evidence of a worsening, chronic disabling condition or complaints of knee pain that had required continuity of care.  This statement is consistent with the other evidence of record, notably an absence of any clinical findings of any left or right knee disability until 1997.  (See July 1997 VA x-ray interpretations of the knees, disclosing that the Veteran complained of bilateral knee pain).  The VA physician reasoned that there were no previous medical treatment records that pointed to continued knee complaints to an orthopedic surgeon or to a primary care provider.  The VA physician explained that the diagnosis of "strain" was defined as a temporary soft tissue disorder which typically resolved in several weeks to months without residuals or long lasting sequelae. 

In conclusion, the April 2016 VA physician opined that a review of the current medical literature and general medical consensus showed that military service, without any known trauma (e.g. fracture, meniscus tear, gunshot wound, etc.), was not a factor in the development of osteoarthritis of the bilateral knees, or other weight-bearing joints of the body.  According to the January 2016 examiner, there was no medical evidence that supported the claim that "running, jumping and bending" in the line of military service increased the risk for developing osteoarthritis of the bilateral knees, or other weight-bearing joints of the body.  The Veteran's present bilateral knee condition most often occurred as a chronic process from "wear and tear" and was also part of the normal aging process.  The VA examiner concluded that there was no significant bilateral knee injury and no objective evidence of a chronic recurrent knee problem or residual knee pathology documented in the service treatment records.  For these reasons, the VA examiner ultimately found that it was less likely than not (less than 50 percent probability) that the Veteran's osteoarthritis of the bilateral knees was related to (or had been aggravated by) an in-service injury, event or illness.  (See April 2016 VA Knee/Lower Leg DBQ). 

The Board accords great probative weight to the April 2016 VA physician's opinion since it was based on an accurate factual premise, and offered clear conclusions with supporting data, and reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  This opinion is against the claim and is uncontroverted.  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making a definitive clinical determination of the etiology of the Veteran's bilateral knee disorders based on knowledge of orthopedic disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, bilateral knee pain), he is not able to provide competent evidence as to the etiology of any bilateral knee disorders.  Providing such an opinion requires medical expertise in the cause and symptoms of arthritis as well as specific testing (e.g., x-rays and magnetic resonance imaging scans).  The Veteran does not have any such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159(a)(1) (2015). 

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  The Board recognizes the Veteran's complains of having had bilateral knee pain since military service.  However, this statement is in direct conflict with a July 1984 service discharge examination report, which showed that he had normal lower extremities at service separation.  The Veteran also denied having had a "trick" or locked knee.  In addition, while the Veteran indicated that he had received treatment at the VA Audie Murphy Memorial VA Hospital in 1984, records from that facility did not have any record of him having received treatment at that facility during that timeframe.  There is also no evidence of any left knee complaints or clinician findings until 1997, when the Veteran complained of bilateral knee pain at a VA facility.  Furthermore, the April 2016 VA physician specifically found these generalized complaints to be unrelated to the Veteran's currently diagnosed osteoarthritis of both knees.  As such, the medical nexus element of Shedden/Caluza cannot be met via continuity of symptomatology.

Accordingly, the Board finds that the claim of entitlement to service connection for a bilateral knee disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence of record is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Service connection for a bilateral knee disorder is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


